DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive. The arguments are directed to the anticipation of the claims by Reh in light of the amendment. While the Reh reference still applies, it is now in obviousness-type form and modified by Miyahara which has not been previously cited. This combination has not been addressed. The arguments are therefore moot. The amendment also invokes new USC 112 rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7, and 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Independent claims 1, 16, and 20 are all amended to recite “a liquid mixture container…mixing the one or more precursors together.” This is considered a process limitation since it recites that the container is performing an operation and not configured or adapted to perform a function. New claim 23, too, recites a process limitation.
Claims 1, 3-7, and 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the means by which mixing occurs in the liquid mixture container. A container cannot by itself effect mixing. A mixing device must be present. Further, it is unclear what is being mixed when only one liquid precursor is present in the container.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Reh (US 4,347,064) in view of Miyahara (US 4,529,375).
Regarding claims 1 and 5, Reh discloses an apparatus comprising: a mist generator in the form of nozzles connected to a first chamber 5 capable of providing a mist of steam into the first chamber 5 (column 4, lines 11-23); that the first chamber 5 is connected to a gas line 4; a gas source 26 connected to line 4 and capable of providing gas (oxidant) and mist in the form of steam to the first chamber for mixture and reaction (column 4, lines 3-30); a gas-solid cyclone separator 8 connected to the first chamber 5, the cyclone 8 capable of separating product from chamber 5 into solids 9 and side product 10 (column 4, lines 31-44); a second chamber 14 connected to a second gas line 15 and capable of receiving the solids 9 via 13 (column 4, lines 45-51); a second gas source 16 connected to gas line 15, wherein the second chamber 14 is capable of reacting the solids with gas such that the temperature in the chamber 14 is higher than that of chamber 5 (column 4, lines 52-60). Reh discloses a source of liquid fuels (column 1, lines 32-34) but not a heating assembly or mixing means for the liquid fuel source. Miyahara—in an invention for the gasification of fuel—discloses means for preheating and mixing liquid fuel prior to deliver to the gasification chamber to increase thermal efficiency of the system (column 3, lines 35-62). It would have been obvious to one having ordinary skill in the art at the time of invention to add a mixing and preheating means to the liquid fuel source of Reh to increase the thermal efficiency of the system as suggested by Miyahara. It should be noted that there are no limitations directed to utilizing any of the produced material in a battery and thus the preamble is not given patentable weight.
Regarding claims 3 and 4, the chambers of Reh are capable of operating in the manner claimed.
Regarding claim 6, Reh discloses that the first gas is carbon dioxide (column 4, lines 8-10). The first chamber of Reh is capable of operating at the claimed temperatures.
Regarding claim 7, Reh discloses that the second gas is oxygen (column 4, lines 52-53). The second chamber of Reh is capable of operating at the claimed temperatures.
Regarding claims 10 and 11, Reh discloses that the second chamber is a gasifier (column 4, lines 47-49). Gasifiers are a type of oxidation furnace.
Regarding claims 12, 13, and 15, Reh discloses a heat exchanger 25 for cooling product gas (column 5, lines 10-15).
Regarding claim 14, Reh discloses a second gas-solid separator 18 capable of separating product solid from gas (column 4, lines 61-63).
Regarding claim 23, the claim is written as a process claim. See USC 112 rejection above. Thus the temperature is not given patentable weight.
Regarding claims 16 and 18, Reh discloses an apparatus comprising: a mist generator in the form of nozzles connected to a first chamber 5 capable of providing a mist of steam into the first chamber 5 (column 4, lines 11-23); that the first chamber 5 is connected to a gas line 4; a gas-solid cyclone separator 8 connected to the first chamber 5, the cyclone 8 capable of separating product from chamber 5 into solids 9 and side product 10 (column 4, lines 31-44); a second chamber 14 connected to a second gas line 15 and capable of receiving the solids 9 via 13 (column 4, lines 45-51); a second gas source 16 connected to gas line 15, wherein the second chamber 14 is capable of reacting the solids with gas such that the temperature in the chamber 14 is higher than that of chamber 5 (column 4, lines 52-60). Reh discloses that the second chamber is a gasifier (column 4, lines 47-49). Gasifiers are a type of furnace. Reh discloses a source of liquid fuels (column 1, lines 32-34) but not a heating assembly or mixing means for the liquid fuel source. Miyahara—in an invention for the gasification of fuel—discloses means for preheating and mixing liquid fuel prior to deliver to the gasification chamber to increase thermal efficiency of the system (column 3, lines 35-62). It would have been obvious to one having ordinary skill in the art at the time of invention to add a mixing and preheating means to the liquid fuel source of Reh to increase the thermal efficiency of the system as suggested by Miyahara. It should be noted that there are no limitations directed to utilizing any of the produced material in a battery and thus the preamble is not given patentable weight.
Regarding claim 17, Reh discloses a second gas-solid separator 18 capable of separating product solid from gas (column 4, lines 61-63).
Regarding claim 19, the chambers of Reh are capable of operating at the claimed temperatures.
Regarding claim 20, Reh discloses an apparatus comprising: a mist generator in the form of nozzles connected to a first chamber 5 capable of providing a mist of steam into the first chamber 5 (column 4, lines 11-23); that the first chamber 5 is connected to a gas line 4; a gas source 26 connected to line 4 and capable of providing gas to the first chamber for reaction (column 4, lines 3-30); a gas-solid cyclone separator 8 connected to the first chamber 5, the cyclone 8 capable of separating product from chamber 5 into solids 9 and side product 10 (column 4, lines 31-44); a second chamber 14 connected to a second gas line 15 and capable of receiving the solids 9 via 13 (column 4, lines 45-51); a second gas source 16 connected to gas line 15, wherein the second chamber 14 is capable of reacting the solids with gas such that the temperature in the chamber 14 is higher than that of chamber 5 (column 4, lines 52-60). Reh discloses a source of liquid fuels (column 1, lines 32-34) but not a heating assembly or mixing means for the liquid fuel source. Miyahara—in an invention for the gasification of fuel—discloses means for preheating and mixing liquid fuel prior to deliver to the gasification chamber to increase thermal efficiency of the system (column 3, lines 35-62). It would have been obvious to one having ordinary skill in the art at the time of invention to add a mixing and preheating means to the liquid fuel source of Reh to increase the thermal efficiency of the system as suggested by Miyahara. It should be noted that there are no limitations directed to utilizing any of the produced material in a battery and thus the preamble is not given patentable weight.
Regarding claims 21 and 22, the chambers of Reh are capable of operating in the manner claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IMRAN AKRAM/Primary Examiner, Art Unit 1725